UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-09497 Dividend Growth Trust (Exact name of registrant as specified in charter) 58 Riverwalk Boulevard, Building 2, Suite A, Ridgeland, SC 29936 (Address of principal executive offices) (Zip code) Brian Blomquist Huntington Asset Services, Inc. 2960 North Meridian Street Ste. 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7028 Date of fiscal year end: 9/30 Date of reporting period: 07/01/10 - 06/30/11 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Secs. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Sec. 3507. FORM N-PX Annual Report of Proxy Voting Record Fund/Fund Family Name:Rising Dividend Growth Fund/ Dividend Growth Trust Date of Fiscal Year End:9/30 Date of Reporting Period: July 1, 2010 – June 30, 2011 Rising Dividend Growth Fund Security Name Ticker Security ID/CUSIP Meeting Date Description of Matter/Proposal Proposed by Management (M) or Shareholders (S) Vote? (Yes or No) Vote For, Against or Abstain Fund Cast its Vote For or Against Management Medtronics MDT 8/25/2010 Board of Director recommendations M Yes For For 8/25/2010 Appointment ofPricewaterhouseCooopers LLC M Yes For For Proctor & Gamble P&G 10/12/2010 Elect directors M Yes For For 10/12/2010 Approve Accounting Firm M Yes For For 10/12/2010 SH Proposal cumulative voting M Yes Against For Cardinal Health CAH 14149Y108 11/3/2010 Election of Directors M Yes For For 11/3/2010 Appointment of Ernst & Young Accounting F M Yes For For 11/3/2010 Approval to amend Restated Code of Regs M Yes For For 11/3/2010 SH Proposal Performance based stock options M Yes Against For 11/3/2010 SH Proposal Chairman be independent director M Yes Against For 11/3/2010 SH Proposal Special shareholders meetings M Yes Against For Linear Tech ILLTC 11/3/2010 Board of Director recommendations M Yes For For 11/3/2010 approve company 2010 equity incent plan M Yes For For 11/3/2010 Appointment of Ernst & Young Accounting F M Yes For For Archer Daniels ADM 11/4/2010 Election of Directors M Yes For For 11/4/2010 Appointment of Ernst & Young Accounting F M Yes For For 11/4/2010 SH Proposal regarding political contributions M Yes Against For 11/4/2010 SH on reporting political contributions M Yes Against For Automatic Data P ADP 11/9/2010 Election of Directors M Yes For For 11/9/2010 amend of employee stock purchase plan M Yes For For 11/9/2010 Appointment of Deloitte as accounting firm M Yes For For Walgreen WAG 1/12/2011 Elect directors M Yes For For 1/12/2011 Appointment of accounting firm M Yes Against For 1/12/2011 Revise purpose clause M Yes For For 1/12/2011 Eliminate Super Majority Voting requirements M Yes For For 1/12/2011 Eliminate Fair Price Charter Provision M Yes For For 1/12/2011 SH Proposal for shareholder meetings M Yes Against For 1/12/2011 SH Proposal for performance based grants M Yes Against For Meridian Bio VIVO 1/20/2011 Board of Director recommendations M Yes For For 1/20/2011 Approve Grant Thorton as accounting firm M Yes For For Becton Dickinson BDX 2/1/2011 Election of Directors M Yes For For 2/1/2011 Appointment of Accounting Firm M Yes For For 2/1/2011 Approve compensation plan for exec's M Yes For For 2/1/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 2/1/2011 SH Proposal on shareholders meetings M Yes Against For 2/1/2011 SH Proposal on Cumulative Voting M Yes Against For Novartis (SWISS) NVS 66987v109 2/22/2011 Approve annual report and financials M Yes For For 2/22/2011 Release of members of Board and Man M Yes For For 2/22/2011 Appropriations of avail earnings M Yes For For 2/22/2011 Consultant vote on compensation M Yes For For 2/22/2011 Re elect Ann Fudge M Yes For For 2/22/2011 Re elect Ulrich Lehner M Yes For For 2/22/2011 Re elect Pierre Landolt M Yes For For 2/22/2011 Election of new board member M Yes For For 2/22/2011 Appointment of Auditor M Yes For For 2/22/2011 Additional proposals from meeting M Yes For For Franklin Resource BEN 3/15/2011 Election of Directors M Yes For For 3/15/2011 Appointment ofPricewaterhouseCooopers LLC M Yes For For 3/15/2011 Re instate Franklin Resources M Yes For For 3/15/2011 Approve compensation plan for exec's M Yes For For 3/15/2011 vote on Freq of advisory votes on Exec Comp M Yes For For McCormick MKC 3/30/2011 Board of Director recommendations M Yes For For 3/30/2011 Appointment of Ernst & Young Accounting F M Yes For For 3/30/2011 Approve compensation plan for exec's M Yes For For 3/30/2011 Vote on Freq of advisory votes on Exec Comp M Yes For For 3/30/2011 Frequency of Say on Pay vote M Yes For For Novartis (SWISS) NVS 66987v109 4/8/2011 Merger Proposal M Yes For For 4/8/2011 Creation of Authorized Capital M Yes For For 4/8/2011 Add'l or counter offers vote with board M Yes For For United Technology UTC 4/13/2011 Elect directors M Yes For For 4/13/2011 Appointment ofPricewaterhouseCooopers LLC M Yes For For 4/13/2011 Approve compensation for Exec Officers M Yes For For 4/13/2011 Approve amendment to LT Incentive Plan M Yes For For 4/13/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 4/13/2011 SH proposal for share retention requirement M Yes Against For Nestle (SWISS) NSRGY 4/14/2011 Approve annual report and financials M Yes For For 4/14/2011 Acceptance of Compensation Report M Yes For For 4/14/2011 Release of members of Board and Man M Yes For For 4/14/2011 Appropriation of funds from BAL Sheet M Yes For For 4/14/2011 Re elect Board of Directors M Yes For For 4/14/2011 Election of new board member M Yes For For 4/14/2011 Appointment of KPMG as accounting firm M Yes For For 4/14/2011 shareholdervote at annual meeting M Yes For For 4/14/2011 give proxy vote to ind representative M Yes For For Fastenal Company FAST 4/19/2011 Election of Directors M Yes For For 4/19/2011 Appointment of KPMG as accounting firm M Yes For For 4/19/2011 Approve compensation plan for exec's M Yes For For 4/19/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 4/19/2011 Such other business at meeting M Yes For For IBM IBM 4/26/2011 Election of Directors M Yes For For 4/26/2011 Appointment of KPMG as accounting firm M Yes For For 4/26/2011 Approve compensation plan for exec's M Yes For For 4/26/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 4/26/2011 SH Proposal on Cumulative Voting M Yes Against For 4/26/2011 SH Proposal on Political Contributions Policy M Yes Against For 4/26/2011 SH Proposal on Lobbying M Yes Against For Linn Energy LINE 4/26/2011 Board of Director recommendations M Yes For For 4/26/2011 Appointment of KPMG as accounting firm M Yes For For 4/26/2011 Approve compensation plan for exec's M Yes For For 4/26/2011 vote on Freq of advisory votes on Exec Comp M Yes For For Praxair PX 74005P104 4/26/2011 Board of Director recommendations M Yes For For 4/26/2011 Approve compensation for Exec Officers M Yes For For 4/26/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 4/26/2011 Approve performance goals M Yes For For 4/26/2011 Approve amendments to LT incentive plan M Yes For For 4/26/2011 Ratify appointment of ind auditor M Yes For For Teleflex TFX 4/26/2011 Elect directors M Yes For For 4/26/2011 Executive incentive plan M Yes For For 4/26/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 4/26/2011 Approve compensation for Exec Officers M Yes For For 4/26/2011 Appointment ofPricewaterhouseCooopers LLC M Yes For For VF Corporation VFC 4/26/2011 Elect directors M Yes For For 4/26/2011 Approve compensation for Exec Officers M Yes For For 4/26/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 4/26/2011 adopt a voting majority standard M Yes For For 4/26/2011 Appointment ofPricewaterhouseCooopers LLC M Yes For For Magellan Midstream MMP 4/27/2011 Board of Director recommendations M Yes For For 4/27/2011 Amend LT Incentive Plan M Yes For For 4/27/2011 Approve compensation plan for exec's M Yes For For 4/27/2011 vote on Freq of advisory votes on Exec Comp M Yes For For Canadian Natl RW CNI 4/27/2011 Election of Directors M Yes For For 4/27/2011 Appointment of KPMG as accounting firm M Yes For For 4/27/2011 Approve compensation plan for exec's M Yes For For AFLAC AFL 5/2/2011 Election of 15 directors of the company M Yes For For 5/2/2011 Approve Comp plan for Executives M Yes For For 5/2/2011 frequency of future votes on Exec Compensation M Yes For For 5/2/2011 Appointment of KPMG as accounting firm M Yes For For Expediters Intern EXPD 5/4/2011 Board of Director recommendations M Yes For For 5/4/2011 To conduct a vote on Compensation for EO M Yes For For 5/4/2011 Approve 2011 Stock Option Plan M Yes For For 5/4/2011 Appointment of KPMG as accounting firm M Yes For For Aptargroup ATR 5/4/2011 Election of Directors M Yes For For 5/4/2011 Approve compensation for Exec Officers M Yes For For 5/4/2011 frequency of future votes on Exec Compensation M Yes For For 5/4/2011 Approve 2011 Stock Awards Plan M Yes For For 5/4/2011 Appointment ofPricewaterhouseCooopers LLC M Yes For For Pepsico PEP 5/4/2011 Board of Director recommendations M Yes For For 5/4/2011 Approve compensation for Exec Officers M Yes For For 5/4/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 5/4/2011 Approval of Accounting Firm M Yes For For 5/4/2011 Amendment approval majority voting M Yes For For 5/4/2011 SH proposal right to call shareholder meetings M Yes Against For 5/4/2011 SH proposal Political Contributions Report M Yes Against For Nustar Energy NSH 5/5/2011 Board of Director recommendations M Yes For For 5/5/2011 Approval of Accounting Firm M Yes For For 5/5/2011 Approve compensation for Exec Officers M Yes For For 5/5/2011 vote on Freq of advisory votes on Exec Comp M Yes For For Canadian Nat Res CNQ 5/5/2011 Election of Directors M Yes For For 5/5/2011 Appointment ofPricewaterhouseCooopers LLC M Yes For For Ecolab ECL 5/5/2011 Election of Directors M Yes For For 5/5/2011 Appointment of Accounting Firm M Yes For For 5/5/2011 Approve amendments to Stock Purr Plan M Yes For For 5/5/2011 Approve compensation plan for exec's M Yes For For 5/5/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 5/5/2011 Adoption of policy on human right to water M Yes For For 5/5/2011 Vote to take action to elim super majority voting M Yes For For Illinois Tool Works ITW 5/6/2011 Board of Director recommendations M Yes For For 5/6/2011 Appointment of Deloitte as accounting firm M Yes For For 5/6/2011 Approve compensation for Exec Officers M Yes For For 5/6/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 5/6/2011 Approve Cash incentive plan M Yes For For 5/6/2011 Re-Approval of LT Incentive Plan M Yes For For Centurytel CTL 5/11/2011 Proposal to issue Stock M Yes For For 5/11/2011 Approve adjournment of meeting if necessary M Yes For For Nucor NUE 5/12/2011 Board of Director recommendations M Yes For For 5/12/2011 Appointment ofPricewaterhouseCooopers LLC M Yes For For 5/12/2011 Approve compensation for Exec Officers M Yes For For 5/12/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 5/12/2011 SH proposal regarding majority vote M Yes Against For 5/12/2011 SH proposal regarding independent chairman M Yes Against For 5/12/2011 Approve Third amended & 2lan M Yes For For Colgate Palmolive CL 5/12/2011 Election of Directors M Yes For For 5/12/2011 Appointment ofPricewaterhouseCooopers LLC M Yes For For 5/12/2011 Approve compensation plan for exec's M Yes For For 5/12/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 5/12/2011 SH Proposal on stockholders meetings M Yes Against For Ross Stores ROST 5/18/2011 Elect directors M Yes For For 5/18/2011 approve incentive comp plan M Yes For For 5/18/2011 adopt annual elections of directors M Yes For For 5/18/2011 Approve compensation for Exec Officers M Yes For For 5/18/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 5/18/2011 Appointment of Deloitte as accounting firm M Yes For For McDonalds MCD 5/19/2011 Board of Director recommendations M Yes For For 5/19/2011 Appointment of accounting firm M Yes For For 5/19/2011 Approve compensation plan for exec's M Yes For For 5/19/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 5/19/2011 Eliminate super majority voting requirements M Yes For For 5/19/2011 SH Proposal to classified board M Yes Against For 5/19/2011 SH Proposal controlled atmosphere stunning M Yes Against For 5/19/2011 SH Proposal on children's nutrition M Yes Against For 5/19/2011 SH Proposal on beverage containers M Yes Against For Roper Industries ROP 6/1/2011 Approve compensation for Exec Officers M Yes For For 6/1/2011 vote on Freq of advisory votes on Exec Comp M Yes For For 6/1/2011 Appointment ofPricewaterhouseCooopers LLC M Yes For For Wal-Mart WMM 6/3/2011 Elect directors M Yes For For 6/3/2011 Approve compensation for Exec Officers M Yes For For 6/3/2011 SH proposalGender identity policy M Yes Against For 6/3/2011 SH proposal political contributions report M Yes Against For 6/3/2011 SH proposal Special Shareowner meetings M Yes Against For 6/3/2011 SH proposal requirement for suppliers M Yes Against For 6/3/2011 SH proposal climate change risk exposure M Yes Against For Target TGT 87612E106 6/8/2011 Elect directors M Yes For For 6/8/2011 vote on freq of Say-on-pay M Yes For For 6/8/2011 Approval of Accounting Firm M Yes For For 6/8/2011 Approve LT incentive plan M Yes For For 6/8/2011 vote on executive compensation M Yes For For 6/8/2011 SH proposal compensation benchmark M Yes Against For 6/8/2011 SH proposal electronics recycling M Yes Against For TJX TJX 6/14/2011 Elect directors M Yes For For 6/14/2011 Approval of Accounting Firm M Yes For For 6/14/2011 Approve compensation for Exec Officers M Yes For For 6/14/2011 vote on Freq of advisory votes on Exec Comp M Yes For For TEVA TEVA 6/29/2011 Elect directors M Yes For For 6/29/2011 Appoint Kesselman and Kesselman M Yes For For 6/29/2011 Approve cash dividend M Yes For For 6/29/2011 Approve LT equity based incentive plan M Yes For For 6/29/2011 Remuneration of Frost, Many, &Kornberg M Yes For For 6/29/2011 Approve increase in registered share capital M Yes For For Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dividend Growth Trust By:/s/Charles Troy Shaver Jr. Charles Troy Shaver Jr., President and CEO Date:08/10/2011
